DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020  is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 1 recites, in lines 2-5, “(a) at least one ultracapacitor cell configured to be coupled in a parallel, series and in a combination of both parallel and series configurations, wherein the ultracapacitor cells are positioned in close proximity to each other when more than one ultracapacitor cell is present” (emphasize added) . The  claim limitations appears to contradict 
         Applicant doesn’t have support to claim “the ultracapacitor cells”. There is insufficient antecedent basis for this imitation in the claim. Since only one ultracapacitor is claimed the second limitation can’t occur that’s “when more than one ultracapacitor is present”. Thus, the cell will not be in close proximity. Thus, the claim limitations are unclear and very mystifying or misleading. Appropriate correction is required.
     Claim 17 recites “  at least one ultracapacitor cell configured to be coupled in a parallel, series and in a combination of both parallel and series configurations, wherein the ultracapacitor cells are positioned in close proximity to each other when more than one ultracapacitor cell are present.” The  claim limitations appears to contradict each other. The Claim recites a single “ultracapacitor cell”.   The single capacitor  cannot  be in parallel or in series to itself;  therefore, applicant need to claim two or more ultracapacitors. 
                 Applicant doesn’t have support to claim “the ultracapacitor cells”. There is insufficient antecedent basis for this imitation in the claim. Since only one ultracapacitor is claimed the second limitation can’t occur that’s “when more than one ultracapacitor is present”. Thus, the cell will not be in close proximity. Thus, the claim limitations are unclear and very mystifying or misleading. Appropriate correction is required.
     Claim 18 recites “ at least one ultracapacitor cell means for storing energy and delivering power, wherein the ultracapacitor cell means are configured to be coupled in a parallel, series and in a combination of both parallel and series configurations, and wherein the ultracapacitor cell means are positioned in close proximity to each other when more than one ultracapacitor Since only one ultracapacitor is claimed the second limitation cannot  occur that is “wherein the ultracapacitor cell means are positioned in close proximity to each other”. Thus, the claim limitations are unclear and very mystifying or misleading. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 and 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2017/0098873), hereinafter Tsuchiya, in view of Altemose (US 2018/0375345).
As to claims 1 and 17-18, Tsuchiya discloses in figures 1-11,  a modular integrated ultracapacitor (UCAP) apparatus ("UCAP module") [capacitor 12; see ¶0057-0063] , comprising:
  (a) at least one ultracapacitor cell [capacitors (12); ¶0061-0064 and ¶0071] configured to be coupled in a parallel, series and in a combination of both parallel and series configurations 
 (c) a casing mechanically [the module (10) has frames (11); ¶0058]  holding the ultracapacitor cells and the charging unit in place within the UCAP module [see ¶0059], wherein the UCAP module has a height and a length and wherein the UCAP module has a top and bottom side [notes that the frame (11) has first (16) and second plates (17);¶0058] and (d) at least one UCAP terminal rod [screws (110a) considered as terminal rods; see ¶0058] extending throughout the height of the UCAP module, wherein at least one of the UCAP terminal rods  comprises either an electrically positive  [terminal 11c] UCAP terminal rod or an electrically negative [terminal 11d]  UCAP terminal rod [see ¶0057-0058 and ¶0086].
However, Tsuchiya does not disclose, (b) a charging unit accepting an input power source and electrically coupled to the ultracapacitors; wherein the charging unit charges the ultracapacitors from a discharged state to a fully charged state, and wherein the charging unit is positioned in close proximity to the ultracapacitor cells.
      Altemose discloses in figures 1-5,  (b) a charging unit [see figure 3, charging unit (304); see ¶0036]; accepting an input power source and electrically coupled to the ultracapacitors [see figure 3]  ; wherein the charging unit charges the ultracapacitors from a discharged state to a fully charged state [see ¶005], and wherein the charging unit is positioned in close proximity to the ultracapacitor cells [see figure 3, the charging circuit (304) is in close proximity to the capacitors].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging unit in Tsuchiya’s apparatus as taught by Altemose in order 
        As to claim 2, Tsuchiya discloses in figures 1-11, wherein the ultracapacitor cells have electrically positive and negative terminals [see ¶0063 and 0071], and wherein the positive terminal of a first ultracapacitor cell is coupled to the negative terminal of a next ultracapacitor cell to form a series configuration comprising the first and the next ultracapacitor cells [noted that connection of the negative and positive terminals together is recited in ¶0071].
     Altemose also discloses in figure 1,  ultracapacitors are connected in series [see ¶0035].  
           As to claim 3, Tsuchiya discloses in figures 1-11,  wherein the ultracapacitor cells have electrically positive and negative terminals, and wherein the positive terminal of a first ultracapacitor cell is coupled to the positive terminal of a next ultracapacitor cell to form a parallel configuration comprising the first and the next ultracapacitor cells in configuration [ see ¶0061-0064]. Altemose discloses parallel/series combination of ultracapacitors [see ¶0025]
         As to claim 4, Tsuchiya in view of Altemose discloses,  wherein at least one of the UCAP terminal rods of the first UCAP module is electrically and mechanically coupled to at least one of the UCAP terminal rods of the second UCAP module, thereby configuring the first UCAP module and the second UCAP module in either a series or parallel configuration, and wherein at least one of the UCAP terminal rods of the second UCAP module comprises either an electrically positive UCAP terminal rod of the second UCAP module or an electrically negative UCAP terminal rod of the second UCAP module [Noted that the ultracapacitors of Tsuchiya connected to the roads 123 and 124; see figure 4; see ¶0086]. Altemose discloses parallel/series combination of ultracapacitors [see ¶0025]  
As to claim 5, Tsuchiya in view of Altemose discloses, wherein the at least one of the UCAP terminal rods of the first UCAP module comprises a positive UCAP terminal rod that is mechanically and electrically coupled to a negative UCAP terminal rod of the second UCAP module thereby forming a series configuration of the UCAP modules [see ¶0086-0087 and 0099-0100 of Tsuchiya].  
        As to claim 6, Tsuchiya in view of Altemose discloses,  wherein the at least one of the UCAP terminal rods of the first UCAP module comprises a negative UCAP terminal rod that is mechanically and electrically coupled to a positive UCAP terminal rod of the second UCAP module thereby forming a series configuration of the UCAP modules [see ¶0086-0087 and 0099-0100 of Tsuchiya] .  
         As to claim 7, Tsuchiya in view of Altemose discloses ,  wherein at least one of the UCAP terminal rods of the first UCAP module comprises an electrically positive UCAP terminal rod and at least one of the UCAP terminal rods of the first UCAP module comprises an electrically negative UCAP terminal rod [see terminal rods 123 and 124 in figure 4] , and wherein at least one of the UCAP terminal rods of the second UCAP module comprises an electrically positive UCAP terminal rod of the second UCAP module and at least one of UCAP terminal rods of the second UCAP module comprises an electrically negative UCAP terminal rod of the second UCAP module, and wherein the positive UCAP terminal rod of the first UCAP module is electrically and mechanically coupled to the positive UCAP terminal rod of the second UCAP module and the negative UCAP terminal rod of the first UCAP module is electrically and mechanically coupled to the negative UCAP terminal rod of the second UCAP module, thereby forming a parallel configuration between the UCAP modules [see ¶0086-0087 and 0099-0100 of Tsuchiya] .  
As o claim 8, Tsuchiya in view of Altemose discloses,  further comprising at least one connector rod [see figure 4 of Tsuchiya and terminal rods 123 and 124, ¶0071-0073] wherein the connector rods electrically and mechanically couple the UCAP terminal rods of the first UCAP module to the UCAP terminal rods of the second UCAP module 
   As to claim 9, Tsuchiya in view of Altemose discloses,  wherein at least one of the UCAP terminal rods of the first UCAP module comprises a positive UCAP terminal rod and at least one of the UCAP terminal rods of the second UCAP module comprises a negative UCAP terminal rod of the second UCAP module, and wherein one of the connector rods mechanically and electrically couples the positive UCAP terminal rod of the first UCAP module to the negative UCAP terminal rod of the second UCAP module thereby forming a series configuration of the UCAP modules [¶0086-0087].  
    As to claim 10, Tsuchiya in view of Altemose discloses,  wherein at least one of the UCAP terminal rods of the first UCAP module comprises a negative UCAP terminal rod and at least one of the UCAP terminal rods of the second UCAP module comprises a positive UCAP terminal rod of the second UCAP module [see ¶0071-0073 of Tsuchiya and terminals 123 and 124] , and wherein one of the connector rods mechanically and electrically couples the negative UCAP terminal rod of the first UCAP module to the positive UCAP terminal rod of the second UCAP module thereby forming a series configuration of the UCAP modules [see ¶0086-0087 and 0099-0100].   .  
       As to claim 11, Tsuchiya in view of Altemose discloses,  wherein at least one of the UCAP terminal rods of the first UCAP module comprises an electrically positive UCAP terminal rod and at least one of the UCAP terminal rods of the first UCAP module comprises an electrically negative UCAP terminal rod [positive electrode tab 123 and negative electrode tab 124 is 
     As to claim 12, Tsuchiya in view of Altemose discloses, wherein the charging unit accepts either a DC or an AC input power source [AC charging source is disclosed by Altemose] having a selected voltage, and wherein the charging unit electrically isolates the ultracapacitor cells from the input power source [see ¶0036-0040  of Altemose].  
       As to claim 14, Tsuchiya in view of Altemose,  wherein the UCAP module comprises a "drop-in" replacement of a battery energy storage device having high power surge or cycle requirements [storage unit (100) includes negative terminals (11c-11d) used as a “drop-in” replacement of a battery energy storage device having high power surge or cycle requirements ; see figures 1-9 and ¶0008, ¶0057-0059 and ¶0083 of Tsuchisya].
        As to claim 16.  
Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2017/0098873), hereinafter Tsuchiya, in view of Altemose (US 2018/0375345), and in view of  Hsu et al. (US 9,461,483), hereinafter Hsu.  
            As to claim 13, Tsuchiya in view of Altemose discloses all of the claim limitations except, wherein the charging unit accepts an AC input power source and wherein the UCAP module outputs DC power for use by accessory devices connected thereto. 
          Hsu  discloses in figure 4,  wherein the charging unit accepts an AC input power source [AC charging source (30); see Col. 3, lines 50-52] and wherein the UCAP module outputs DC power [Capacitor 12 produced DC power to the load (12); Col. 4, lines 9-36]. for use by accessory devices connected thereto [see Col. 4, lines 30-36]. 
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Tsuchiya’s apparatus to provide DC voltage to the load as taught by Hsu in order to operate DC powered devices .
              As to claim 19, Hsu discloses in figure 4,  a DC output power, and wherein the UCAP modular system functions as a power conversion system converting the input power to the DC output power [supercapacitor based power module is charged by AC power and supplies DC power to connected loads (functions as a power conversion system converting the input power to the DC output power); abstract; page 3; figures 1-4]. 
       As to claim 20 ,  Hsu discloses wherein the DC output power provided by the UCAP modular system comprises a frequency stabilized DC voltage output without need for additional power conversion equipment (supercapacitor based power module is charged by AC power and supplies voltage stabilized DC power (frequency stabilized DC voltage output) to connected .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2017/0098873), hereinafter Tsuchiya, in view of Altemose (US 2018/0375345), and in view of Nguyen et al. (US 2010/0157532), hereinafter Nguyen.  
         As to claim 15,  Tsuchiya in view of Altemose discloses, wherein the casing comprises: a) a top casing cover positioned at the top of the UCAP module (first plate 16; figures 1-2; paragraph [0058]); b) a bottom casing cover positioned at the bottom of the UCAP module (second plate 17; figures 1-2; paragraph [0058]).
            Neither Tsuchiya nor Altemose discloses,  c) a top mounting plate used to mount the top casing cover to the UCAP module; and d) a bottom mounting plate used to mount the bottom casing cover to the UCAP module; wherein the top and bottom mounting plates work together to firmly hold the ultracapacitor cells and the charging unit in place within the UCAP module. 
           However, Nguyen discloses  in figures 2-13, c) a top mounting plate used to mount the top casing cover to the UCAP module (upper cradle member 280 includes a flange 300 to support the cradle assembly 160 (UCAP module) within the housing 180 comprising the upper cover 190 and lower cover 200 (mount the top casing cover to the UCAP module); figures 1-4B; paragraphs [0039 & 0043]); and d) a bottom mounting plate used to mount the bottom casing cover to the UCAP module (lower cradle member 290 includes a flange 300 to support the cradle assembly 160 within the housing 180 comprising the upper cover 190 and lower cover 200 (mount the top casing cover to the UCAP module); figures 1-4B; paragraphs (0036-0039 & 
        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Tsuchiya  to include the cradle assembly of Nguyen such that the modified ultracapacitors and charging unit of  Tsuchiya  are firmly held in place by said cradle assembly, for the advantages of providing well defined positions of the various ultracapacitors and the charging unit within the assembly and firmly holding them in a densely packed and spaced apart configuration to increase airflow and cooling (See Nguyen paragraphs [0039-0040]), thereby maintaining proper functioning of the apparatus and increasing the structural support of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              Hsu et al. (US 9,461,483) discloses in figures 1-4, plurality of  capacitors [12] connected in series and parallel [see Col. 2, lines 18-35]  and charging device [20] and load [40].  
        Park et al. (US 2012/0206877) discloses in figure 3,  a capacitor module, capacitors (110)  upper housing lids (173) and lower lids (171).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859